Case 2:19-cv-15442-MCA-MAH Document 20-1 Filed 11/18/19 Page 1 of 4 PageID: 63



  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
  --------------------------------------------------------------------X
  BYRON CORDOVA, individually and on behalf of all
  others similarly situated,
                                                                          Civil Action No.
                                              Plaintiff,                  2:19-cv-15442

                               -against-

  BREEZY POINT INC. d/b/a CHRONE’S TAVERN,
  MICHAEL CHRONE, and MOHAMMED HUSSEIN,

                                               Defendants.
  --------------------------------------------------------------------X
      DECLARATION OF NICOLE GRUNFELD IN SUPPORT OF
 PLAINTIFF’S MOTION FOR AN ORDER PERMITTING ALTERNATIVE
  SERVICE OF PROCESS UPON DEFENDANT MOHAMMED HUSSEIN

        NICOLE GRUNFELD, being of full age, declares and states:

        1.      I am the senior associate at Katz Melinger PLLC, attorneys for plaintiff

 Byron Cordova (“Cordova” or “Plaintiff”), and make this declaration in support of

 Plaintiff’s motion for an Order pursuant to FRCP 4(e)(1) permitting Plaintiff to serve

 process on defendant Mohammed Hussein (“Defendant Hussein”) by leaving a copy

 of the summons and complaint with a person of suitable age and discretion at 906

 Mountain Avenue, Mountainside, New Jersey 07092 (“906 Mountain”), where

 Defendant Hussein works, owns, and/or operates a restaurant, and by simultaneously

 mailing a copy of the same to Defendant Hussein at 906 Mountain via USPS First

 Class Mail (hereinafter referred to as “leave-and-mail” service of process) or as the

 Court otherwise directs.
Case 2:19-cv-15442-MCA-MAH Document 20-1 Filed 11/18/19 Page 2 of 4 PageID: 64




       2.     I am fully familiar with the facts and circumstances concerning the

 matters set forth below.

       3.     On July 16, 2019, Plaintiff commenced this putative collective action

 by filing a Summons and Complaint. Dkt. No. 1.

       4.     Plaintiff, through his process server, duly served defendants Breezy

 Point Inc. d/b/a Chrone’s Tavern (“Breezy Point”) and Michael Chrone (“Chrone”)

 on August 23, 2019 and September 26, 2019, respectively. Dkt. Nos. 8-9.

       5.     However, Plaintiff’s process server has been unable to effect personal

 service of process on Defendant Hussein.

       6.     Plaintiff’s process server repeatedly attempted to personally serve

 Defendant Hussein at 906 Mountain but was unable to complete personal service of

 process, despite diligent and repeated efforts. Attached hereto as Exhibit 1 is a true

 and correct copy of Plaintiff’s process server’s Affidavit of Due Diligence.

       7.     Specifically, Plaintiff’s process server attempted to personally serve

 Defendant Hussein at 906 Mountain on five (5) separate occasions: August 23, 2019,

 August 31, 2019, September 7, 2019, September 9, 2019, and September 26, 2019.

 Id.

       8.     On August 23, 2019 and August 31, 2019, Plaintiff’s process server

 spoke to an employee at 906 Mountain, who advised Plaintiff’s process server that

 Defendant Hussein was present at 906 Mountain. Id.
Case 2:19-cv-15442-MCA-MAH Document 20-1 Filed 11/18/19 Page 3 of 4 PageID: 65




       9.     Nevertheless, Plaintiff’s process server was unable to meet Defendant

 Hussein in order to effect personal service of process on the aforementioned dates.

 Id.

       10.    Thereafter, Plaintiff’s process server attempted to effect personal

 service of process on Defendant Hussein on three (3) additional dates, but Plaintiff’s

 process server’s efforts were ultimately unsuccessful. Id.

       11.    As a result, on October 10, 2019, Plaintiff filed a letter requesting an

 extension of time to serve process on Defendant Hussein and requesting that the

 Court permit Plaintiff to serve Defendant Hussein by “leave-and-mail” service of

 process. Dkt. No. 11.

       12.     On October 17, 2019, the Court issued a text order extending Plaintiff’s

 time to serve process on Defendant Hussein until February 17, 2020, and directing

 Plaintiff to file a formal motion for alternative service. Dkt. No. 12.

       13.    On October 21, 2019, defendants Breezy Point and Chrone filed a

 motion to dismiss Plaintiff’s Complaint and included an affidavit signed by

 Defendant Hussein, along with their motion. Attached hereto as Exhibit 2 is a true

 and correct copy of Defendant Hussein’s affidavit.

       14.    Plaintiff has attempted to personally serve Defendant Hussein with

 process with reasonable diligence and has been unsuccessful.
Case 2:19-cv-15442-MCA-MAH Document 20-1 Filed 11/18/19 Page 4 of 4 PageID: 66




       15.    Based on the foregoing, Plaintiff’s counsel believes that Defendant

 Hussein is evading personal service of process in an effort to avoid this litigation.

       16.    As personal service of process is not possible, Plaintiff respectfully

 requests that the Court permit Plaintiff to effect service of process on Defendant

 Hussein by “leave-and-mail” service of process.

       17.    No prior application for this relief has been made by Plaintiff.

       18.    I declare under penalty of perjury under the laws of the United States

 of America that the foregoing is true and correct.




       WHEREFORE, Plaintiff respectfully requests that the Court issue an order

 granting his application to serve process on defendant Mohammed Hussein by

 “leave-and-mail” service of process or as the Court otherwise directs.

 Dated:       New York, New York
              November 18, 2019


                                               /s/ Nicole Grunfeld
                                               Nicole Grunfeld
                                               Katz Melinger PLLC
                                               280 Madison Avenue, Suite 600
                                               New York, New York 10016
                                               (212) 460-0047
                                               ndgrunfeld@katzmelinger.com
                                               Attorneys for Plaintiff
